5th World Water Forum in Istanbul, 16-22 March 2009 (debate)
The next item is the debate on the oral question to the Commission on the 5th World Water Forum in Istanbul, 16-22 March 2009, by Mr Borrell Fontelles, on behalf of the Committee on Development - B6-0015/2009).
Madam President, Commissioner, ladies and gentlemen, in a few days' time a delegation from this Parliament will travel to Istanbul to take part in the 5th World Water Forum, an event which will bring together all the global players with an interest in water: UN agencies, development banks, States, professional organisations, NGOs and local authorities.
At a time when water is becoming an increasingly scarce resource and the pace of climate change leads us to expect more and more conflicts in relation to access to water, I wanted to prepare for this meeting by putting a strong text to the vote within our institution in order to lay the foundations for European action in this field.
The situation is serious, as you know. Water shortages have spread beyond the traditionally arid areas. Access to water, the quality of which is constantly deteriorating, has become a concern for all of us. The UN figures speak for themselves. One billion people do not have access to safe drinking water; two and a half billion people do not have access to sanitation; five thousand children under the age of six die every day from diseases caused by lack of clean drinking water or sanitation, or by their poor quality.
The scandal is that the first victims are always the poorest. Access to water, which will be one of the main challenges in the years to come, could further delay the achievement of the Millennium Development Goals. The next World Water Forum must be an opportunity to find solutions together to respond to this enormous challenge.
My first priority was to emphasise that water is a shared resource of mankind that should be a universal right. That is the first paragraph of the proposed resolution, and it is vital, because the policies we are implementing depend upon it. Remembering this basic principle means saying 'no' to making water a commodity, since, unfortunately, we know only too well the disastrous consequences of that.
The United Nations Development Programme (UNDP) report of 2006 shows there has been flagrant injustice. The lack of distribution systems has often resulted in a lack of safe drinking water for the most disadvantaged people. Consequently, millions of people have to resort to unofficial sources which, taking into account the intermediaries, charge prices that are five or ten times higher.
We are fighting for access to safe drinking water and sanitation for all. This means that water has to remain under public control, which alone can assert the common interest. It is this principle that should guide our policies, and I am pleased that the resolution makes reference to it.
Public intervention is indeed able to resolve this problem of access. A pricing system that is fair and sustainable for all would be both less costly for poor people than having to resort to the unofficial sector and would allow investment in the necessary infrastructures.
This goal can be achieved only if we all contribute to it. Public development aid must therefore be used together with the resources of local authorities, bank loans, private capital and innovative partnerships.
I should like, in particular, to stress the importance of financing based on solidarity, such as that made possible under the Oudin law in France. The latter allows local authorities to collect one cent per cubic metre from their users' water bills to finance international cooperative actions dedicated exclusively to water.
Is the Commission prepared, Commissioner, to encourage the development of this kind of instrument? Such development has to be done in accordance with the notion of the public good, and that is why I am pleased that the text of the resolution points out that public-private partnerships must be strictly defined and subject to regulation.
Since the last World Forum, the role of local authorities has been recognised by all the stakeholders, including members of Parliament and ministers. The next forum, in Istanbul, will stand out because of two major advances: the signing of an agreement by local authorities on water and the organisation of two days wholly devoted to the role of the local authorities.
Are you prepared, Commissioner, to make use of the enormous reserves of expertise and of human and financial resources of the local authorities to encourage the North-South Partnership? With their successful experience and their technical skills behind them, the cities of the North are keen to help their counterparts in the developing world.
Finally, the UN has today published a report on water that makes some frightening projections for the future. Under the double pressure of demographic growth and climate change, the water crisis has been made worse by the inadequacy of the political reaction. While water is the priority for all development policy, only 6% of international aid is devoted to it.
That is why I want Europe, our Parliament and the Commission to send a strong message to the people of the South, because this inequality of access to water cannot continue.
I should like to make a brief personal comment: I sincerely hope that water will not cease to be a common resource and that it will be a right for all.
Member of the Commission. - Madam President, first of all I would like to convey the apologies of my colleague, Louis Michel, for not being able to be here in person, as he is in the Congo. However, it is with great pleasure that I will take up the points, because they are so important.
The Commission fully agrees that water and sanitation service provision is naturally addressed at the local level, through local government, municipalities and communities. We have to recognise, however, that weaknesses exist between those different levels, most notably in weaker countries where the provision of basic services is not a strong priority.
Last year, the European Development Days here in Strasbourg focused on the role of local authorities, who are at the heart of access to essential services, as well as on the importance of local governance and the participation of citizens. This is obviously a central issue for the water sector and the Commission, through its different instruments, is working to increase support to local authorities and reinforce partnerships between local actors from the North and the South.
At EU level, European water policy is also based on the principle of good governance, encouraging the involvement and participation of citizens, local communities, NGOs and stakeholders. This is reflected not only in the Water Framework Directive but also in initiatives such as the EU Water Initiative launched at the World Summit on Sustainable Development in Johannesburg, which contains the reinforcement of the role of local actors among its objectives.
In Africa, where the Millennium Development Goals linked to water and sanitation are still not on track, investments need to increase, and the Commission has demonstrated its political commitment by creating a financial mechanism.
The Water Facility of half a billion euros has enabled mobilisation of double that amount through cofinancing of a large number of programmes to improve the water, sanitation and hygiene situation of millions of people. It has also improved water governance and management in ACP countries. The focus on the involvement of local actors has been one of the added values of this facility.
The EU will be represented at the Ministerial Segment of the World Water Forum by the current Czech Presidency. The statement that is being prepared includes references to the need for good governance through capacity development and institutional reform at all levels.
The Commission's policy, approved in 2002, promotes integrated water resources management in developing countries. It is in this framework that the different uses of water - such as drinking water, sanitation, irrigation etc. - have to be addressed, in order to reach an optimal allocation of benefits among all users.
Moreover, the best practices of different experiences of green belts around cities, particularly in Africa, are currently being analysed in the context of the 'Great Green Wall for the Sahara and the Sahel' initiative as part of a feasibility study supported by the European Commission. Further support to this initiative will be considered within the framework of the Africa-EU Partnership on Climate Change.
I am pleased to announce that the Water Facility will continue under the 10th European Development Fund and that EUR 200 million has been set aside for that purpose. Member States are invited to participate with additional funding.
The Commission's strategy is based on an integrated framework for collaboration with partner governments, EU Member States and all the stakeholders concerned.
The Water Facility complements the national programmes with its capacity to work with decentralised actors and develop innovative solutions. The ongoing preparation of the 10th EDF Water Facility identifies in particular the potential offered by public water operators, who provide over 90% of water and sanitation services globally.
Therefore, public-public partnerships potentially constitute a very cost-effective approach in terms of promoting the relevant 'good governance' principle in the ACP water sector, with potentially long-term and sustainable impacts on institutional and organisational change. Such 'twinning' partnerships - for instance through training and technical assistance - can be efficient ways to promote the principles of good governance in the water sector in ACP countries.
Finally, let me confirm that aid effectiveness and the division of labour are discussed with relevant partners within the mechanisms of the EU Water Initiative. A mapping of EU Development Assistance in the water sector has been carried out to improve that ongoing dialogue. The question of donor orphans is an important one in the water sector and the Commission intends to take this into account in the conception of the new Water Facility under the 10th EDF.
Madam President, Commissioner, I would repeat the words spoken in this House several years ago, on 13 March 2006, by Eija-Riitta Korhola. She described the situation with regard to access to clean water as follows: 'The figures are alarming: 3 900 children die every day because of a lack of clean water. One fifth of the world's population, some 1.1 billion people, suffer from a lack of clean water. More than 40%, meanwhile, are without proper water and sewage services.'
Three years have passed since that statement and what has happened? What has happened is that the global scenario is worryingly exactly the same, which cannot fail to be cause for concern. We are now facing a serious crisis in basic sanitation that involves us all. I would point out that this problem particularly affects the poorest and least developed regions of the world, not least sub-Saharan Africa. This continues to be the area most affected by a lack of water quality, particularly in rural areas and in the slums that surround the major cities. However, the problem is vast. I have here with me a UNICEF brochure which dates from 2001. However, in the main, its statements still hold true and are striking. What does it tell us? It tells us that these 1 billion people are spread throughout virtually the whole world. These 1 billion people have no access to clean water: 4% in the Middle East and North Africa, 4% in Central and Eastern Europe, 19% in South Asia, 25% in sub-Saharan Africa, and 42% in East Africa and the Pacific. If we look at the figures within each of these areas, it is the regions of East Africa and the Pacific, and sub-Saharan Africa which present alarming numbers, with 24% and 43% of the respective populations still not having, at the beginning of the decade in 2000, any access to clean and safe water.
It is vital to remember the health complications, some of them fatal, which stem from this lack of water, and how these impact on the development and progress of the populations deprived of this essential good in terms of both quality and quantity, and also the border tensions caused by access to water and how these risk becoming more acute if nothing is done to prevent them.
The European Union, as a global player and as a contributor par excellence to the world effort to tackle this problem, cannot excuse itself from taking part in the major debates on this issue. I welcome the reports that the Commissioner has made to us in this House. I therefore also welcome the holding of and the European participation in this 5th World Water Forum. This will provide another opportunity for all the main players to debate the issue objectively and to prepare a clear approach to this problem. I cannot do other than support this effort, as the whole Committee on Development has also done in the sense of promoting subsidiarity. Furthermore, as there are many responsibilities in this respect at local level, I also support the other concerns of our committee. Ladies and gentlemen, water is a good which is essential to life, to the life of each one of us and to the life of humankind.
Madam President, I am, on the whole, pleased that this 5th World Water Forum is to be held in Istanbul and, above all, that the European Union is to participate with a delegation from the Commission, and also one from the European Parliament. I also understand and endorse the need to support the local public authorities in their attempts to establish democratic, participative systems and improvements or innovations in water management, and also to support decentralisation processes.
The primary and fundamental aim of all this is to protect the fundamental right to water and sanitary services but, clearly, this must be within a rigorous framework of respect for sustainable development which, in the European Union, is set out in the Framework Directive on water as a reference point, with the Millennium Development Goals as the basis for development.
I must say that all this - and I will set this out tomorrow in an amendment which I hope this House will adopt - was the subject of debate last autumn at the Zaragoza International Expo 2008 which, in addition, was the first time that the European Parliament participated alongside the Commission on equal terms. At the Expo, over 2 000 experts, in the Water Tribune, and NGOs, in the forum named the Agora, as well as the delegations from the Commission and Parliament, debated and generated an enormous volume of debate and very interesting, creative proposals on water management.
This took on a permanent form in the '2008 Zaragoza Charter', adopted on 14 September 2008. This contains 17 points, some of which I would like to highlight. The Charter states:
'that access to drinking water and sanitation is a human right that must be guaranteed by all public authorities';
'that access to water has an enormous influence on development';
'that forecasts show that climate change is capable of modifying the availability and demand for water all over the planet';
'that the sustainable production of food is directly linked to the efficient use of water'.
'that river basins are the best suited environments for harnessing water and their good management makes it possible to resolve conflicts between countries, regions and users'; and, finally,
'that the public authorities must take the initiative in promoting the legislation and arrangements required to ensure access to water by all'.
I call upon the Commissioner to take into account the conclusions of the Zaragoza Charter, in the drafting of which we, the Commission and Parliament, participated, alongside experts, NGOs and associations, and that, in fact, it constituted a forum for preliminary debate in view of the 5th World Water Forum in Istanbul.
I believe that it is worthwhile incorporating the conclusions of the Charter and also of the Water Tribune into the European discussion and debate materials that we, as the European Union, are displaying at the pavilion at this international expo.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, two years ago, we held a debate in this House and adopted an exacting resolution on the subject of water on the occasion of the Fourth World Forum held in Mexico City. We wrote then that water must be considered a human right and that active policies must be developed to realise this right through forms of public-private cooperation, focusing, in particular, on local communities.
Unfortunately, that resolution was not supported by the European Commission, which was present in Mexico City - I would remind the Commissioner of this today - despite the fact that it was widely praised by many countries, especially in Latin America. The very nature of this kind of forum, a private structure, unfortunately prevailed. We now have the opportunity to send a parliamentary delegation to Istanbul, and it would be advantageous if our presence there were supported by an equally strong resolution as that of 2006: we are not quite there yet, which is why I am tabling these amendments.
We need to reach a real turning point on the water issue. The terrible statistics on water shortages are well known, and they are destined to get worse as a result of climate change. Indeed, it is in the area of climate change that new action is needed. Climate change is making access to water more difficult, and poor water access in turn aggravates climate change. So, as well as the rights issue, and that of public-private collaboration, we also have to look at building a strong relationship with the Kyoto Protocol. It is the UN that must be involved at the heart of matters concerning water. A dedicated UN body could be entrusted with global water governance, removing it from the private philosophy still present in the current forum. This would encourage connection with the important conventions on climate change and desertification that form part of the UN framework.
Appropriate finances will then, of course, be required. These could come from general taxes and charges, for example, on mineral water which - I would like to point out to my fellow Members - we use to excess even in this Parliament. The privatisation of water must be opposed: it would make access to a vital resource no longer a right but a market. I believe that the whole history of Europe teaches us that it is the public that has guaranteed the right to water in our homes, which does not happen on other continents increasingly prone to infiltration by the private sector.
These are practical matters, but they also have enormous moral importance. It is not by chance that the right to water is championed by large secular but also religious movements and celebrities. Recently, and many times over the last few years, the European Parliament Chamber has been made available - rightly, and I thank the presidents for this - for important meetings of global activist organisations. At the latest of these, the idea was put forward of a true protocol on the right to water, which I am convinced we should all support.
(PL) Madam President, the majority of us can take free access to water for granted. We use large amounts of water every day. It is worth remembering, however, that according to estimates of the World Health Organisation, one sixth of the Earth's population, that is to say, over one billion people, do not have access to water which meets basic, minimal standards of cleanliness. This means that in the civilisation of the 21st century, millions of people are suffering thirst and dying as a result of diseases caused by drinking contaminated water. Recently I was in Lagos, the largest city in Africa, where barely 1% of the people have access to running water.
Statistics of this type are horrifying, but nonetheless the problem of water does not make the front pages of newspapers, does not excite the general interest of the media, and is not the subject of discussions and disputes, as is the case, for example, with AIDS, the fight against malaria or global warming. This surely results from the fact that the problem concerns only 2% of Europeans, whereas it concerns 27% of people in Africa. It is estimated that in Africa alone, more people die each year from diseases caused by drinking dirty water than from AIDS and malaria put together.
It can, therefore, be said that lack of access to drinking water does not kill in a spectacular way likely to be given prominence in the media, and does not generate as broad interest as a disaster like an earthquake, a tsunami, flooding or armed conflicts. As Mr Ribeiro e Castro has already said, however, the facts are that, on average, every day 6 000 children die from diseases caused by a lack of water. This means that one child dies every 15 seconds. Can you imagine the reaction of the world, the response, the degree of mobilisation and determination, if this were happening in Europe, and not in Sub-Saharan Africa or Asia?
Consequently, the problem of access to water is not only a problem for developing countries, but also for developed countries. Universal access to drinking water is an essential condition for the development of countries and the fight against poverty. Unless this need is met, there is no point in talking about improving healthcare or developing education. Unless water for the needs of farming or simple industry can be guaranteed, whole societies are condemned to a battle for daily existence. This leads to armed conflicts, migration and destabilisation. In other words, it hinders development and increases developmental inequalities.
Politicians will also be present at the Forum we are debating. They will discuss matters of current importance. One of these matters is the situation in Darfur, where President al-Bashir is expelling organisations which, among other things, have been helping to ensure that the people of Darfur have access to water. There will therefore be an opportunity to persuade, amongst others, President al-Bashir, to allow international organisations to supply water to the people of Darfur.
(IT) Madam President, ladies and gentlemen, I, too, would like to remind you as Mr Musacchio did, that in February, this Parliament, together with Mikhail Gorbachev's World Political Forum, hosted a conference with a meaningful title: 'Peace with Water', a conference that produced a memorandum for a world water protocol that deserves serious consideration and was, moreover, supported by all the major political groups in this Parliament, but which seems to have been ignored by the Committee on Development, which drew up this document.
I do not think this was by accident: the text we are debating today in fact appears weak and vague on all the crucial points that will be on the agenda in Istanbul. Take the example of water as a fundamental human right. If it is a right - and it is absurd to deny it - then it cannot also be a commodity. A right cannot be bought or sold in a free society. A right is only bought in a society of slaves. We are well aware, however, that the giant private interests want to take possession of this right. So what will Europe say at Istanbul? Who, as it says for example in recital J, needs to increase the financial priority of water? That is a prime example of ambiguous wording. Furthermore, is the state, or public ownership, the sole player in water policy? Or, as it says in paragraph 12 of the resolution, is it the 'major player'? What does this phrase really mean? For the rest, it contradicts paragraph 2 of the same document, where it is rightly stated that water is a 'public good' to be kept 'under public control'.
In short, we are in the midst of a general crisis in our society's model of development yet we are still clinging to an idea of the market that appropriates nature itself for private gain. Lastly, there is another very weak point: the document contains no organisational proposal for world water management. The aforesaid memorandum did, however, outline a proposal for a world agency, which is repeated in one of the amendments that I will support with my vote.
(PL) Madam President, the 5th World Water Forum is an event which should be an opportunity to work on systems of public water management which will be effective, transparent, regulated and in keeping with the objectives of sustainable development for meeting the needs of society. A special role and special tasks in this area await local authorities. In addition, the food crisis has shown a need for the development of new techniques, such as for the irrigation of farming areas. At the same time, it is important to ensure that natural fertilisers are used, or fertilisers which are rapidly broken down in the soil and do not pass into underground waters.
Finally, how does the Commission intend to act upon the will of the European Parliament expressed in its resolution of 15 March on the Fourth World Water Forum, concerning support for and ways of jointly financing water management? The problem of water is the most important challenge faced by the world and by Europe.
(IT) Madam President, ladies and gentlemen, my fellow Members are right, the figures are alarming and warrant serious reflection. Many, too many, people in the world are still denied their fundamental right to water. In recent years, regulation in this field has been significantly extended. At Istanbul, I would, however, like to see attention drawn to the need to rationalise the many international bodies that play a part in the governance, direction and control of world dynamics associated with water, whose activities and competences often overlap at present. This reform can be deferred no longer.
I also hope that the 5th World Water Forum will recognise the concept of water as a global public resource and that this idea will gain support, with consequent appropriate policies on its protection, on public ownership and on usage and distribution procedures.
(FR) Madam President, Commissioner, ladies and gentlemen, I think that, together in this House, we have been repeating the same things for years.
I think everything has already been said about water, about this shared resource of mankind, and, unfortunately, it has to be said again because the situation is far from improving, rather the opposite. The latest United Nations report shows that, in fact, the situation seems to be getting worse. I therefore think that, despite the proposals that have been made and the policies that have been conducted by the European Union, which are a first step forward, we really need to go further than that because, without water, there is no life. We must also be aware that many populations, particularly countries we trade with and have dialogue with, have had their water supplies cut off or still do not have access to drinking water.
This is absolutely inadmissible and unacceptable. In my opinion, we really must support - and I think that the European Union must provide support at international level and at Istanbul - the status of water as a shared resource of mankind. It is not a commodity which can be sold or which could be sold by our multinational companies. That is really what we must fight for at Istanbul, and I think that our fellow Members will fight for it.
Madam President, I have listened to my colleagues quite rightly highlighting the shortage of water, lack of access to water, the diseases that come from that. All that is fundamentally important for this water forum.
I just wanted to raise the other side of that coin because those of us who were recently in Guyana with the ACP regional conference were made very aware of those countries which have too much water because of climate change. Mr Musacchio was talking about the climate change impact on water; how it can contaminate, how it can dry it up, lose the access, but here we have too much and we have to bear in mind what that does in terms of polluting water supplies and causing damage to crops and all the rest of it.
So we have, I believe, to add to this list for the water forum the issue of forestation/deforestation, because, unless we get that right, we will go on having floods as well as droughts.
Member of the Commission. - Madam President, nobody can underestimate the importance of water and the need to manage our water sources well. However, as I said in my introductory remarks, we also need to assist the poorer parts of the world in gaining access to clean drinking water. The Commission will continue to assist these countries.
Water is a primary human need, as was recognised and reaffirmed during the Fourth Water Forum in Mexico in 2006. Of course, as I said before, the EU will be represented and will put forward a strong case on all the points I have made at the forthcoming Forum in Istanbul.
Mr Bowis referred to another very important question - and I agree with him - namely that, because of climate change, we see other parts of the world being flooded with water. We really have to take action about that. As he said very clearly, forestation is one of the solutions to the problem.
I have received one motion for a resolutiontabled in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 12 March 2009.